   Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 1 of 38




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume XXI- A3494-A3530
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 2 of 38




                             A3494
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 3 of 38




                             A3495
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 4 of 38




                             A3496
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 5 of 38




                             A3497
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 6 of 38




                             A3498
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 7 of 38




                             A3499
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 8 of 38




                             A3500
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 9 of 38




                             A3501
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 10 of 38




                              A3502
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 11 of 38




                              A3503
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 12 of 38




                              A3504
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 13 of 38




                              A3505
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 14 of 38




                              A3506
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 15 of 38




                              A3507
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 16 of 38




                              A3508
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 17 of 38




                              A3509
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 18 of 38




                              A3510
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 19 of 38




                              A3511
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 20 of 38




                              A3512
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 21 of 38




                              A3513
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 22 of 38




                              A3514
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 23 of 38




                              A3515
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 24 of 38




                              A3516
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 25 of 38




                              A3517
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 26 of 38




                              A3518
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 27 of 38




                              A3519
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 28 of 38




                              A3520
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 29 of 38




                              A3521
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 30 of 38




                              A3522
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 31 of 38




                              A3523
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 32 of 38




                              A3524
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 33 of 38




                              A3525
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 34 of 38




                              A3526
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 35 of 38




                              A3527
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 36 of 38




                              A3528
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 37 of 38




                              A3529
Case 1:20-cv-06274-LAK Document 11-21 Filed 09/30/20 Page 38 of 38




                              A3530
